EXHIBIT 10.1



 
 
 
 
 
 
 
——————————
 
FORM OF
AMENDMENT AGREEMENT
 
——————————
 
among
 
BOSTON SCIENTIFIC CORPORATION,
 
BOSTON SCIENTIFIC SCIMED, INC.,
 
ADVANCED BIONICS CORPORATION,
 
THE BIONICS TRUST
 
and
 
JEFFREY D. GOLDBERG AND CARLA WOODS (COLLECTIVELY IN THEIR CAPACITY AS THE
STOCKHOLDERS' REPRESENTATIVE)
 
Dated as of August 9, 2007
 
 
 
 
 
 
 

 

 
 
 
 
 
 
 

 
i

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 

    Page      
ARTICLE I.      DEFINITIONS
2
     
SECTION 1.01
Certain Defined Terms
2
     
SECTION 1.02
Definitions
4
     
SECTION 1.03
Other Interpretive Provisions
4
           
ARTICLE II.     TRANSACTION
5
     
SECTION 2.01
Amendments to Merger Agreement
5
     
SECTION 2.02
Closing
6
     
SECTION 2.03
Deliveries by the Parties
6
     
SECTION 2.04
Withholding Rights
7
     
SECTION 2.05
Amendment and Restatement of the Trust Agreement; Distributions by the Trust
8
           
ARTICLE III.    REPRESENTATIONS AND WARRANTIES OF THE BSC PARTIES
8
     
SECTION 3.01
Organization and Authority
8
 
   
SECTION 3.02
No Conflict
9
     
SECTION 3.03
Financing
9
           
ARTICLE IV.    REPRESENTATIONS AND WARRANTIES OF THE TRUST
10
     
SECTION 4.01
Organization and Authority
10
     
SECTION 4.02
No Conflict
11
           
ARTICLE V.    REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS' REPRESENTATIVE
11
     
SECTION 5.01
Authority of the Stockholders' Representative
11
     
SECTION 5.02
No Conflict
11
     
SECTION 5.03
Proxy of Mann and Certain Mann-Controlled Earn Out Recipients
12
           
ARTICLE VI.    JOINT REPRESENTATIONS AND WARRANTIES OF PARENT AND STOCKHOLDERS
REPRESENTATIVE
12
     
SECTION 6.01
Authority of Parent and the Stockholders' Representative
12
     
SECTION 6.02
No Conflict
13

 
 
ii

--------------------------------------------------------------------------------


TABLE OF CONTENTS (continued)
 
 
 

  Page    
ARTICLE VII.    ADDITIONAL AGREEMENTS
13
     
SECTION 7.01
Public Announcements
13
     
SECTION 7.02
Further Action
14
     
SECTION 7.03
Approval by Earn Out Recipients
15
     
SECTION 7.04
Earn Out Recipient and Trustee Liability
16
     
SECTION 7.05
Notification of Certain Matters
16
     
SECTION 7.06
Waiver of Time Period
16
           
ARTICLE VIII.    CONDITIONS TO CLOSING
17
     
SECTION 8.01
Conditions to Obligations of the Parties
17
     
SECTION 8.02
Conditions to Obligations of the BSC Parties
17
     
SECTION 8.03
Conditions to Obligations of the Trust and the Stockholders' Representative
17
           
ARTICLE IX.      TERMINATION
18
     
SECTION 9.01
Termination
18
     
SECTION 9.02
Effect of Termination
18
           
ARTICLE X.       GENERAL PROVISIONS
19
     
SECTION 10.01
Fees and Expenses
19
     
SECTION 10.02
Amendment
19
     
SECTION 10.03
Waiver
19
     
SECTION 10.04
Notices
20
     
SECTION 10.05
Severability
20
     
SECTION 10.06
Entire Agreement; Assignment
21
     
SECTION 10.07
Parties in Interest
21
     
SECTION 10.08
Specific Performance
21
 
   
SECTION 10.09
Governing Law
21
     
SECTION 10.10
Waiver of Jury Trial
22
     
SECTION 10.11
Counterparts
22


 
 
iii

--------------------------------------------------------------------------------


 
 
EXHIBITS
 
1.01(a)
Earn Out Obligation
1.01(b)
Guaranty
1.01(c)
Reaffirmation
1.01(d)
Settlement and Release Agreement
2.01(a)
Amendment 1
2.01(b)
Amendment 2
4.01
Trustee Certificate
5.03(a)(i)
Mann-Controlled Earn Out Recipients
5.03(a)(ii)
Mann Proxy
7.01(a)(i)
Initial Press Release
7.01(a)(ii)
Frequently Asked Questions
7.03(a)(ii)
Form of Earn Out Recipient Release
8.02(b)
Form of Limited Mutual Release

 
 
 
 
SCHEDULES
 
2.05
Earn Out Withholding

 

                                
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------




This AMENDMENT AGREEMENT (this "Agreement"), dated as of August 9, 2007, is
entered into by and among BOSTON SCIENTIFIC CORPORATION, a Delaware corporation
("Parent"), BOSTON SCIENTIFIC SCIMED, INC., (formerly known as Scimed Life
Systems, Inc.) a Minnesota corporation and a wholly owned subsidiary of Parent
("Scimed"), ADVANCED BIONICS CORPORATION, a Delaware corporation and a wholly
owned subsidiary of Scimed (the "Company"), the BIONICS TRUST (the "Trust") and
CARLA WOODS and JEFFREY D. GOLDBERG (such persons acting together by majority
vote, and any successor persons acting together by majority vote, solely in
their capacity as Stockholders' Representative under the Merger Agreement, being
the "Stockholders' Representative").
 
WHEREAS, Scimed owns all the issued and outstanding shares of common stock (the
"Common Stock"), par value $0.01 per share, of the Company as a result of the
consummation of the transactions contemplated by the Agreement and Plan of
Merger, dated as of May 28, 2004 (the "Merger Agreement"; capitalized terms used
herein but not defined herein have the meaning ascribed to such terms in the
Merger Agreement), among Parent, Scimed, Claude Acquisition Corp., a Delaware
corporation and a wholly owned subsidiary of Scimed, the Company, the Trust and
the Stockholders' Representative;
 
WHEREAS, the parties to the Merger Agreement (other than Claude Acquisition
Corp., the existence of which ceased after it merged into the Company) wish to
amend the Merger Agreement to (a) modify the corporate governance provisions of
Section 5.04 of the Merger Agreement in anticipation of the Closing, (b) require
Scimed to pay to the Trust the First Earn Out Payment (as defined herein) on the
Closing Date and the amount of the Earn Out Obligation (as defined herein) on
March 6, 2009 and (c) provide that, at the Closing, the executory obligations of
the Parties under the Merger Agreement will be terminated and cease to have any
further force or effect to the extent but only the extent set forth in this
Agreement and the Amendments (as defined herein);
 
WHEREAS, concurrently with the execution hereof, Parent is executing and
delivering a Guaranty in the form attached hereto as Exhibit 1.01(b) pursuant to
which Parent guarantees the obligations of Scimed hereunder, including the
payment of the amounts due under the Earn Out Obligation (the "Guaranty");
 
WHEREAS, the Parties agree that no approval of the Executive Board is required
to effect the transactions contemplated hereby because, among other things, the
Parties who have the power to appoint the Members have agreed to enter into this
Agreement; and
 
WHEREAS, if this Agreement terminates and the Closing does not occur,
Amendment 1, if it has been effected, will terminate and be of no further force
or effect as of the date this Agreement terminates, any amendment to the Merger
Agreement effected by Amendment 1 will be null and void other than in respect of
the period during which Amendment 1 was effective, if any, the Merger Agreement
will not be deemed amended by Amendment 1 in any respect whatsoever, and
Amendment 2 will not become effective.
 
 
 
 
1

--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the parties
hereto hereby agree as follows:
 
 
ARTICLE I.
DEFINITIONS
 
SECTION 1.01  Certain Defined Terms.  For purposes of this Agreement:
 
"Action" means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
 
"Affiliate" means, with respect to any specified Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. Any
reference to the Affiliates of any of the BSC Parties will not include the
Companies after the Closing Date.
 
"BSC Parties" means Parent and Scimed.
 
"Business Day" means any weekday (i.e., Monday, Tuesday, Wednesday, Thursday or
Friday) on which banks in The City of New York, Boston or Los Angeles are not
required or authorized by Law to be closed.
 
"Claims" means claims, demands, causes of action, Actions, rights of recovery,
and rights of set-off, in each case, whether in law or equity based on any Law,
private right of action  or otherwise, foreseen or unforeseen, matured or
unmatured, known or unknown, accrued or not accrued.
 
"Companies" mean the Delaware limited liability companies to be newly formed by
the Company pursuant to the Purchase Agreements.
 
"control" (including the terms "controlled by" and "under common control with"),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee, personal representative or executor,
by contract, credit arrangement or otherwise; provided, however, that any
reference to a Person controlled by any of the BSC Parties will not include the
Companies after the Closing Date.
 
"Earn Out Obligation" means an obligation, substantially in the form of Exhibit
1.01(a), due and payable in full on March 6, 2009 issued by Scimed to the Trust
in the principal amount of $500,000,000.00.
 
"Governmental Authority" means (a) any federal, national, supranational (for
example, the European Community), state, provincial, local or other
governmental, regulatory or administrative authority or (b) any court, tribunal,
judicial body or arbitral body whose decisions have the similar force as
decisions of any of the foregoing.
 
2

--------------------------------------------------------------------------------


"Governmental Order" means any order, writ, judgment, injunction, decree,
stipulation, determination or award (whether temporary, preliminary or
permanent) entered by any Governmental Authority.
 
"Law" means any statute, law, ordinance, regulation, rule, code, order or
requirement (including judicial requirements of any Governmental Authority).
 
"Mann" means Alfred E. Mann.
 
"Mann-Controlled Earn Out Recipients" means each Earn Out Recipient that is
either (a) a sibling of Mann, any child of Mann, or any spouse or child of any
of the foregoing,(b) Mann's spouse, (c) a Person that is controlled by Mann or
(d) a Person controlled by anyone described in clause (a) or (b).
 
"Minority Earn Out Recipients" means the Earn Out Recipients other than Mann,
the Mann-Controlled Earn Out Recipients and Jeffrey H. Greiner.
 
"Party" or "Parties" means the parties to this Agreement, which are Parent,
Scimed, the Company, the Trust and the Stockholders' Representative.
 
"Person" means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Securities Exchange Act of 1934.
 
"Reaffirmation" means a reaffirmation of the Guaranty in respect of the Earn Out
Obligation in the form attached hereto as Exhibit 1.01(c).
 
"Representatives" means, when used with respect to any Person, its Subsidiaries,
and its and their respective directors, officers, employees, advisors, auditors,
consultants, accountants, legal counsel, investment bankers and agents.
 
"Requisite Earn Out Recipient Approval" means the written approval of this
Agreement, the Purchase Agreements and the consummation of the transactions
contemplated hereby and thereby, including the Amendments, by (a) Minority Earn
Out Recipients holding more than 50% of the Earn Out Rights held by all the
Minority Earn Out Recipients and (b) Earn Out Recipients holding more than 50%
of all Earn Out Rights.
 
"Settlement and Release Agreement" means the Settlement and Limited Mutual
Release Agreement among Parent, Scimed, the Trust, the Trustees and
Stockholders' Representative substantially in the form attached hereto as
Exhibit 1.01(d).
 
"Subsidiaries" means, with respect to a Person, all corporations, partnerships,
limited liability companies, joint ventures, associations and other entities
controlled by such Person directly or indirectly through one or more
intermediaries.
 
"Trust Agreement" means the Trust Agreement of the Trust, dated May 28, 2004,
among Scimed, Mann, Jeffrey H. Greiner and David MacCallum, as Stockholders'
 
3

--------------------------------------------------------------------------------


Representative as of the date thereof and Mann, Jeffrey H. Greiner and David
MacCallum, as Trustees as of the date thereof.
 
"Trustees" means Carla Woods and Jeffrey D. Goldberg, as trustees of the Trust.
 
SECTION 1.02  Definitions.  The following terms have the meanings set forth in
the Sections set forth below:
 
Definition
 
Location
         
"Company"
 
Preamble
 
"Agreement"
 
Preamble
 
"Amended and Restated Trust Agreement"
 
2.05
 
"Amendment 1"
 
2.01(a)
 
"Amendment 2"
 
2.01(b)
 
"Amendments"
 
2.01(b)
 
"Closing"
 
2.02
 
"Closing Date"
 
2.02
 
"Common Stock"
 
Recitals
 
"Draft Information Statement"
 
7.03(a)
 
"FAQs"
 
7.01(a)
 
"First Earn Out Payment"
 
2.03(a)(i)
 
"Guaranty"
 
Recitals
 
"Information Statement"
 
7.03(a)
 
"Mann Proxy"
 
5.03
 
"Merger Agreement"
 
Recitals
 
"Parent"
 
Preamble
 
"Press Release"
 
7.01(a)
 
"Purchase Agreements"
 
9.01(b)
 
"Scimed"
 
Preamble
 
"Stockholders' Representative"
 
Preamble
 
"Trust"
 
Preamble
 



 
SECTION 1.03  Other Interpretive Provisions.  
 
Unless the express context otherwise requires:
 
(a)  the words "hereof," "herein," and "hereunder" and words of similar import,
when used in this Agreement, will refer to this Agreement as a whole and not to
any particular provision of this Agreement;
 
(b)  the terms defined in the singular have a comparable meaning when used in
the plural, and vice versa;
 
(c)  the terms "Dollars" and "$" mean United States Dollars;
 
 
4

--------------------------------------------------------------------------------


(d)  references herein to a specific Article, Section, Recital, Schedule or
Exhibit will refer, respectively, to Articles, Sections, Recitals, Schedules or
Exhibits of this Agreement;
 
(e)  whenever the word "include," "includes," or "including" is used in this
Agreement, it will be deemed to be followed by the words "without limitation";
 
(f)  references herein to any gender include each other gender;
 
(g)  references herein to a Person in a particular capacity or capacities
exclude such Person in any other capacity;
 
(h)  references herein to any contract or agreement (including this Agreement)
mean such contract or agreement as amended, supplemented or modified  from time
to time with notice to the BSC Parties, the Stockholders' Representative or the
Trust, to the extent required, and otherwise in accordance with the terms
thereof;
 
(i)   with respect to the determination of any period of time, the word "from"
means "from and including" and the words "to" and "until" each means "to but
excluding";
 
(j)   references herein to any Law or any license mean such Law or license as
amended, modified, codified, reenacted, supplemented or superseded in whole or
in part, and in effect from time to time;
 
(k)  references herein to any Law will be deemed also to refer to all rules and
regulations promulgated thereunder;
 
(l)   whenever the words "transactions contemplated" or "agreements
contemplated," are used in this Agreement, the word "contemplated" will be
deemed to be preceded by the word "expressly"; and
 
(m)  all references to days or months will be deemed references to calendar days
or months unless otherwise specified.
 
 
 
ARTICLE II.
TRANSACTION
 
SECTION 2.01  Amendments to Merger Agreement.  The BSC Parties, the Trust, the
Company and the Stockholders' Representative hereby agree that the Merger
Agreement will be amended in the manner and at the times set forth below:
 
(a)  First Amendment.  Within 18 Business Days of the date of mailing of the
Information Statement to the Earn Out Recipients in accordance with Section
7.03, the Stockholders' Representative will notify Parent as to whether the
Requisite Earn Out Recipient Approval has been obtained.  If the Requisite Earn
Out Recipient Approval has not been obtained, the Stockholders' Representative
will also provide to Parent's outside counsel copies of all written ballots
received from the Earn Out Recipients with the names of the Earn Out
 
5

--------------------------------------------------------------------------------


Recipients who are at such time employees of the Company redacted from such
written ballots.  If the Requisite Earn Out Recipient Approval has been
obtained, Amendment No. 1 to the Merger Agreement set forth on Exhibit 2.01(a)
("Amendment 1") will become effective as of 9:00 a.m. California time on the
first Business Day after such notification has been delivered to Parent.
 
(b)  Second Amendment.  At the Closing, Amendment No. 2 to the Merger Agreement
set forth on Exhibit 2.01(b) ("Amendment 2" and together with Amendment 1, the
"Amendments") will become effective.  The effectiveness of Amendment 2 will not
occur until the First Earn Out Payment is paid to the Trust.
 
(c)  Effectiveness of Amendments.  Until the Requisite Earn Out Recipient
Approval is obtained, if at all, neither of the Amendments will become effective
and the Merger Agreement, unamended, will continue to govern the relationship
between the Parties.  If the Requisite Earn Out Recipient Approval is obtained,
and then this Agreement terminates so that  the Closing does not occur, then
Amendment 2 will not become effective and Amendment 1 will be terminated and of
no further force or effect as of the date that this Agreement is
terminated.  Notwithstanding the foregoing, any action or failure to act
effected by any Party during the period of time beginning upon the effectiveness
of Amendment 1 but prior to the termination of this Agreement, to the extent
such action or failure to act is expressly permitted by the Merger Agreement as
amended by Amendment 1, will not be deemed a breach or failure to comply with
the Merger Agreement.
 
SECTION 2.02  Closing.  The payment of the First Earn Out Payment and the
delivery of the Earn Out Obligation to the Trust, and the delivery of the other
documents set forth in Section 2.03 will take place at a closing (the "Closing")
to be held at the offices of Shearman & Sterling LLP, 599 Lexington Avenue, New
York, New York at 10:00 a.m. New York time on either (a) January 3, 2008 or (b)
the third Business Day to occur following the satisfaction or waiver of the
conditions to the obligations of the Parties set forth in Article VIII (other
than those to be satisfied or waived at the Closing, but subject to the
satisfaction or waiver thereof at the Closing), whichever is later, or at such
other place or at such other time or on such other date as the Parties may agree
upon in writing (the "Closing Date").
 
SECTION 2.03  Deliveries by the Parties.
 
(a)  BSC Parties.  At the Closing, the BSC Parties will deliver to the Trust the
following:
 
(i)  $650,000,000.00 in cash less the amount of any Earn Out Payment paid by
Scimed to the Trust after the date hereof and before the Closing, payable by
Scimed in immediately available funds by wire transfer to an account designated
by the Trust (such account to be designated not fewer than two Business Days
prior to the anticipated Closing Date) (the "First Earn Out Payment");
 
(ii)  the Reaffirmation, duly executed by Parent;
 
(iii)  the Earn Out Obligation, duly executed by Scimed;
 
 
6

--------------------------------------------------------------------------------


(iv)  a counterpart to the Settlement and Release Agreement executed by Parent
and Scimed;
 
(v)  a counterpart to the Amended and Restated Trust Agreement;
 
(vi)  certified resolutions of the Board of Directors of each of the BSC
Parties, authorizing the transactions contemplated by this Agreement;
 
(vii)  such other documents and instruments as may be reasonably necessary to
consummate the transactions contemplated by this Agreement; and
 
(viii)  a duly executed certificate of the secretary or assistant secretary of
each of the BSC Parties as to incumbency and specimen signatures of officers of
the BSC Parties executing this Agreement.
 
(b)  Trust/Stockholders' Representative.  At the Closing, the Trust or the
Stockholders' Representative, as applicable, will deliver to Scimed, as
applicable, the following:
 
(i)  a duly executed certificate of each of the Trustees and the individuals
comprising the Stockholders' Representative as to the incumbency and specimen
signatures of the other Trustee or individual, as applicable;
 
(ii)  an acknowledgement of the Reaffirmation;
 
(iii)  a receipt to Scimed for the First Earn Out Payment and the Earn Out
Obligation;
 
(iv)  a counterpart to the Settlement and Release Agreement executed by each of
the Trust, the Trustees and the Stockholders' Representative;
 
(v)  a counterpart to the Amended and Restated Trust Agreement; and
 
(vi)  such other documents and instruments as may be reasonably necessary to
consummate the transactions contemplated by this Agreement.
 
SECTION 2.04  Withholding Rights.  Each of the BSC Parties will be entitled to
deduct and withhold from any amounts otherwise payable pursuant to this
Agreement (including payments on or with respect to the Earn Out Obligation)
such amount as they are required to deduct and withhold with respect to the
making of such payment under applicable Tax Law.  To the extent that amounts are
so withheld and properly paid to the appropriate Tax authority, such amounts
will be treated for purposes of this Agreement as having been paid to the holder
of the securities or rights in respect of which such deduction and withholding
was made.  The Stockholders' Representative and the Trust will provide
reasonable assistance to the BSC Parties in connection with the determination of
amounts required to be deducted and withheld and compliance with related
information reporting requirements.  If the BSC Parties intend to deduct and
withhold from an amount payable pursuant to this Agreement (including payments
on or with respect to the Earn Out Obligation) in a manner that materially
differs from the manner in which the BSC Parties deducted and withheld amounts
from the Earn Out Payment made on or
 
 
7

--------------------------------------------------------------------------------


about March 9, 2007, the BSC Parties will promptly provide the Trust with a
letter from counsel to the BSC Parties (i) describing in reasonable detail any
change in facts or circumstances necessitating such change in the manner of such
deduction and withholding or (ii) providing a reasoned analysis of the change in
applicable Law or change in understanding or interpretation of applicable Law
necessitating such change in the manner of deduction and withholding.
 
SECTION 2.05  Amendment and Restatement of the Trust Agreement; Distributions by
the Trust. The Parties agree that, effective as of the Closing Date, the Trust
Agreement will be amended so as (a) to remove Scimed as a party therefrom and
(b) as otherwise agreed by the parties thereto (other than Scimed) (as so
amended, the "Amended and Restated Trust Agreement").  Notwithstanding any
amendment to the Trust Agreement, the Trust agrees that the amount of the First
Earn Out Payment and the Earn Out Obligation, when paid, will be distributed to
the Beneficiaries of the Trust (as defined in the Trust Agreement) as promptly
as practical, but in no event later than 45 days after the receipt of such
amounts by the Trust; provided that the Trust will be entitled to withhold from
the amounts to be so distributed to the Beneficiaries such amounts as it
determines in accordance with its fiduciary duties as are necessary to allow it
to discharge its obligations to the Beneficiaries, including to (i) enforce any
rights of the Trust or the Beneficiaries of the Trust and (ii) reserve
sufficient funds for the resolution of any claims against or expenses of the
Trust (including claims for indemnification); provided,further that nothing in
this Section 2.05 will obligate the Trust to distribute any amounts to the
Beneficiaries unless such distribution is permitted by applicable Law.  The
Parties acknowledge that the Trust has disclosed its intention to withhold at
least the amount set forth on Schedule 2.05 during 2008.
 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
OF THE BSC PARTIES
 
Each of the BSC Parties hereby represents and warrants, jointly and severally,
to the Trust and the Stockholders' Representative as follows:
 
SECTION 3.01  Organization and Authority.  Each of the BSC Parties is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and has all necessary corporate power and
authority to execute and deliver this Agreement, to carry out its obligations
hereunder and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement and the agreements contemplated hereby (other
than the Purchase Agreements) by the BSC Parties, the performance by the BSC
Parties of each of their obligations hereunder and thereunder and the
consummation by the BSC Parties of the transactions contemplated hereby and
thereby have been duly and validly authorized by all requisite action on the
part of each of the BSC Parties, and no other corporate proceedings on the part
of the BSC Parties are necessary to authorize this Agreement or the agreements
contemplated hereby (other than the Purchase Agreements) or to consummate the
transactions contemplated hereby and thereby.  This Agreement and the agreements
contemplated hereby (other than the Settlement and Release Agreement and the
Purchase Agreements) have been, and the Settlement and Release Agreement will
be, duly and validly
 
 
8

--------------------------------------------------------------------------------


executed and delivered by the BSC Parties, and (assuming due authorization,
execution and delivery by the Trust and the Stockholders' Representative) this
Agreement and the agreements contemplated hereby (other than the Purchase
Agreements) constitute, and the Settlement and Release Agreement will
constitute, the legal, valid and binding obligations of the BSC Parties,
enforceable against each of the BSC Parties in accordance with their respective
terms.
 
SECTION 3.02  No Conflict.  Except as may result from any facts or circumstances
relating solely to the Trust or the Stockholders' Representative, the execution,
delivery and performance by the BSC Parties of this Agreement and the agreements
contemplated hereby (other than the Purchase Agreements) do not and will not (a)
violate, conflict with or result in the breach of any provision of the
certificate of incorporation or bylaws of any of the BSC Parties, (b) conflict
with or violate any Law or Governmental Order applicable to the BSC Parties or
by which any property or asset of Parent or Scimed is bound or affected, (c)
result in any breach of, or constitute a default (or an event which, with notice
or lapse of time or both, would become a default) under, require any consent of
any Person pursuant to, or give to others any right of termination,
modification, amendment, acceleration or cancellation of, give rise to any
increased, guaranteed, accelerated or additional rights or entitlements of any
Person, or result in the creation of a lien or other encumbrance on any property
or asset of Parent or Scimed pursuant to any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which Parent or Scimed is a party or by which Parent or Scimed or
any property, asset or right of Parent or Scimed is bound or affected, or (d)
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority, except, in the case of clause (b),
(c) or (d), for any such conflicts, violations, breaches, defaults or other
occurrences which would not, individually or in the aggregate, prevent or
materially delay consummation of any of the transactions contemplated by this
Agreement or otherwise prevent any of the BSC Parties from performing its
obligations hereunder or under the agreements contemplated hereby.
 
SECTION 3.03  Financing.
 
(a)  The execution and delivery of the Earn Out Obligation by Scimed and the
performance by Scimed of its obligations thereunder have been duly and validly
authorized by all requisite action on the part of Scimed, and no other corporate
proceedings on the part of Scimed are necessary to authorize the Earn Out
Obligation.  When delivered at the Closing, the Earn Out Obligation will be duly
and validly executed and delivered by Scimed, and will constitute the legal,
valid and binding obligations of Scimed, enforceable against it in accordance
with its terms.  The execution and delivery of the Guaranty by Parent and the
performance by Parent of its obligations thereunder have been duly and validly
authorized by all requisite action on the part of Parent, and no other corporate
proceedings on the part of Parent are necessary to authorize the Guaranty.  When
delivered at the Closing, the Earn Out Obligation will be duly and validly
executed and delivered by Parent, and will constitute the legal, valid and
binding obligations of Parent, enforceable against it in accordance with its
terms.
 
(b)  The execution, delivery and performance by Scimed of the Earn Out
Obligation and by Parent of the Guaranty do not and will not (i) violate,
conflict with or result in the breach of any provision of the certificate of
incorporation or bylaws of Scimed or Parent, (ii)
 
 
 
9

--------------------------------------------------------------------------------


conflict with or violate any Law or Governmental Order applicable to Scimed or
Parent or by which any property or asset of  Scimed or Parent is bound or
affected, (iii) result in any breach of, or constitute a default (or an event
which, with notice or lapse of time or both, would become a default) under,
require any consent of any Person pursuant to, or give to others any right of
termination, modification, amendment, acceleration or cancellation of, give rise
to any increased, guaranteed, accelerated or additional rights or entitlements
of any Person, or result in the creation of a lien or other encumbrance on any
property or asset of Scimed or Parent pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which Scimed or Parent is a party or by which it or
any its properties, assets or rights is bound or affected, or (iv) require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Authority, except, in the case of clause (ii), (iii) or
(iv), for any such conflicts, violations, breaches, defaults or other
occurrences which would not, individually or in the aggregate, prevent Scimed or
Parent from performing its obligations under the Earn Out Obligation or the
Guaranty.
 
(c)  Either Parent or Scimed has, and will have at the Closing and on March 6,
2009, sufficient funds available to pay the First Earn Out Payment and all
amounts due and owing under the Earn Out Obligation on such date.  Each of
Parent and Scimed covenants not to incur any obligation, commitment, restriction
or liability of any kind which would preclude its ability to perform the
obligations required to be performed under the Earn Out Obligation or the
Guaranty.
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE TRUST
 
The Trust hereby represents and warrants to the BSC Parties  as follows:
 
SECTION 4.01  Organization and Authority.  The Trust is a trust duly organized
and validly existing under the laws of the State of Delaware and has all
necessary trust power and authority to execute and deliver this Agreement and
the Settlement and Release Agreement, to carry out its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and the Settlement and
Release Agreement by the Trust or the Trustees, as applicable, the performance
by the Trust or the Trustees, as applicable, of its obligations hereunder and
thereunder and the consummation by the Trust or the Trustees, as applicable, of
the transactions contemplated hereby and thereby have been duly and validly
authorized by all requisite trust action on the part of the Trust.  Subject to
obtaining the approval of the Earn Out Recipients described in clause (b) of the
definition of the Requisite Earn Out Recipient Approval, no other trust
proceedings on the part of the Trust are necessary to authorize this Agreement
or the Settlement and Release Agreement or to consummate the transactions
contemplated hereby and thereby.  This Agreement has been, and the Settlement
and Release Agreement will be, duly and validly executed and delivered by the
Trust or the Trustees, as applicable, and (assuming due authorization, execution
and delivery by the BSC Parties) this Agreement constitutes, and the Settlement
and Release Agreement will constitute, the legal, valid and binding obligation
of the Trust or the Trustees, as applicable, enforceable against the Trust in
accordance with their
 
 
10

--------------------------------------------------------------------------------


respective terms.  Pursuant to Section 7.2 of the Trust Agreement, the Trustees
have delivered to Parent a duly executed certificate in the form set forth on
Exhibit 4.01 hereto.
 
SECTION 4.02  No Conflict.  Except as may result from any facts or circumstances
relating solely to the BSC Parties, the execution, delivery and performance by
the Trust of this Agreement and the Settlement and Release Agreement do not and
will not (a) violate, conflict with or result in the breach of any provision of
the Trust Agreement or the Merger Agreement assuming, in the case of this
Agreement, receipt of the approval described in clause (b) of the definition of
Requisite Earn Out Recipient Approval, (b) conflict with or violate any Law or
Governmental Order applicable to the Trust or by which any property or assets of
the Trust are bound or affected, (c) result in any breach of or constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, require any consent of any Person pursuant to, or give to others
any right of termination, modification, amendment, acceleration or cancellation
of, give rise to any increased, guaranteed, accelerated or additional rights or
entitlements of any Person, or result in the creation of a lien or other
encumbrance on any property or asset of the Trust pursuant to, any note, bond,
mortgage, indenture, contract, trust or the agreement, lease, license, permit,
franchise or other instrument or obligation to which the Trust is a party or by
which the Trust or any property, asset or right of the Trust is bound or
affected, or (d) require any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Authority, except, in the case
of clause (b), (c) or (d), for any such conflicts, violations, breaches,
defaults or other occurrences which would not, individually or in the aggregate,
prevent or materially delay consummation of any of the transactions contemplated
by this Agreement or otherwise prevent the Trust from performing its obligations
hereunder or under the Settlement and Release Agreement.
 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS' REPRESENTATIVE
 
Each of the Persons constituting the Stockholders' Representative hereby
represents and warrants, jointly and severally, to the BSC Parties, as follows:
 
SECTION 5.01  Authority of the Stockholders' Representative.  Each of the
Persons constituting the Stockholders' Representative has all necessary power
and authority to execute and deliver this Agreement and the Settlement and
Release Agreement and to consummate the transactions contemplated hereby and
thereby.  Assuming due authorization, execution and delivery of this Agreement
and the Settlement and Release Agreement by the BSC Parties, this Agreement has
been, and the Settlement and Release Agreement will be, duly executed and
delivered by the Stockholders' Representative and constitute or will constitute,
as applicable, the legal, valid and binding obligation of the Stockholders'
Representative, enforceable against the Stockholders' Representative in
accordance with their respective terms; provided that the approval of the Earn
Out Recipients described in clause (b) of the definition of Requisite Earn Out
Recipient Approval shall have been obtained.
 
SECTION 5.02  No Conflict.  Except as may result from any facts or circumstances
relating solely to one or more of the BSC Parties, the execution, delivery and
performance by
 
 
11

--------------------------------------------------------------------------------


the Stockholders' Representative of this Agreement and the Settlement and
Release Agreement do not and will not (a) violate, conflict with or result in
the breach of any provision of the Trust Agreement or the Merger Agreement
assuming, in the case of this Agreement, receipt of the approval described in
clause (b) of the definition of Requisite Earn Out Recipient Approval, (b)
conflict with or violate any Law or Governmental Order applicable to the
Stockholders' Representative or by which any property or asset of each of the
Persons constituting the Stockholders' Representative is bound or affected, (c)
result in any breach of, or constitute a default (or an event which, with notice
or lapse of time or both, would become a default) under, require any consent of
any Person pursuant to, or give to others any right of termination,
modification, amendment, acceleration or cancellation of, give rise to any
increased, guaranteed, accelerated or additional rights or entitlements of any
Person or result in the creation of a lien or other encumbrance on any property
or asset of the Stockholders' Representative pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which the Stockholders' Representative is a
party or by which the Stockholders' Representative or any property, asset or
right of the Stockholders' Representative is bound or affected, or (d) require
any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority, except, in the case of clause (b),
(c) or (d), for any such conflicts, violations, breaches, defaults or other
occurrences which would not, individually or in the aggregate, prevent or
materially delay consummation of any of the transactions contemplated by, this
Agreement or otherwise prevent the Stockholders' Representative from performing
its obligations hereunder or under the Settlement and Release Agreement.
 
SECTION 5.03  Proxy of Mann and Certain Mann-Controlled Earn Out
Recipients.  Mann and the Mann-Controlled Earn Out Recipients listed on Exhibit
5.03(a)(i) have duly and validly executed a joint proxy in the form of
Exhibit 5.03(a)(ii) and delivered to the Stockholders' Representative such proxy
(collectively, the "Mann Proxy").  The Earn Out Rights covered by the Mann Proxy
constitute more than fifty percent of all of the outstanding Earn Out
Rights.  If the Earn Out Recipient approvals described in clause (a) of the
definition of Requisite Earn Out Recipient Approval have been obtained, the Earn
Out Rights covered by the Mann Proxy will be voted in favor of this Agreement,
the Purchase Agreements and the consummation of the transactions contemplated
hereby and thereby.
 
 
ARTICLE VI.
JOINT REPRESENTATIONS AND WARRANTIES OF PARENT AND STOCKHOLDERS REPRESENTATIVE
 
Parent and the Stockholders' Representative hereby represent and warrant,
jointly and severally, to each other as follows:
 
SECTION 6.01  Authority of Parent and the Stockholders' Representative.  The
Company has all necessary power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and
thereby.  Assuming due authorization, execution and delivery of this Agreement
by the other Parties, this Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.
 
12

--------------------------------------------------------------------------------


SECTION 6.02  No Conflict.  Except as may result from any facts or circumstances
relating to the other Parties, the execution, delivery and performance by the
Company of this Agreement does not (a) violate, conflict with or result in the
breach of any provision of the certificate of incorporation or bylaws of the
Company, (b) conflict with or violate any Law or Governmental Order applicable
to the Company or by which any property or asset of the Company is bound or
affected or (c) require any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Authority, except, in the case
of clause (b) or  (c), for any such conflicts, violations, breaches, defaults or
other occurrences which would not, individually or in the aggregate, prevent or
materially delay consummation of any of the transactions contemplated by this
Agreement or otherwise prevent the Company from performing its obligations
hereunder.
 
ARTICLE VII.
ADDITIONAL AGREEMENTS
 
SECTION 7.01  Public Announcements.
 
(a)  The initial press release with respect to this Agreement or the
transactions contemplated hereby will be substantially in the form of
Exhibit 7.01(a)(i) (the "Press Release") and will be issued on the date
hereof.  The Parties acknowledge and agree that, to the extent practical, they
will answer any questions asked regarding this Agreement and the transactions
contemplated hereby (e.g., during an analyst call or to investors in private)
using the attached answers to frequently asked questions (the "FAQs") set forth
on Exhibit 7.01(a)(ii).
 
(b)  Other than the Press Release and the FAQs, so long as this Agreement is in
effect, the BSC Parties will, and will cause their Affiliates to, consult with
the Stockholders' Representative before issuing any other press releases or
otherwise making public announcements with respect to this Agreement, the
transactions contemplated by this Agreement, Mann, Jeffrey H. Greiner, any of
the Persons constituting the Stockholders' Representative, the Trust or any of
their Affiliates, and, except for any press release or public statement required
by Law or any listing agreement with any U.S. or international securities
exchange, including the New York Stock Exchange, will not issue any press
release or make any public statement with respect to any of the foregoing
matters without the consent of the Stockholders' Representative, which consent
will not be unreasonably withheld, delayed or conditioned.
 
(c)  Other than the Press Release and the FAQs, so long as this Agreement is in
effect, the Trust and the Stockholders' Representative will, and will cause
their Affiliates (other than Excluded Mann Affiliates (as defined in the
Purchase Agreements))  to, consult with Parent before issuing any other press
releases or otherwise making public announcements with respect to this
Agreement, the transactions contemplated by this Agreement, or any of the BSC
Parties or their Affiliates, and, except for any press release or public
statement required by Law or any listing agreement with any U.S. or
international securities exchange, including the New York Stock Exchange, the
American Stock Exchange or NASDAQ will not issue any press release or make any
public statement with respect to any of the foregoing matters without the
consent of Parent, which consent will not be unreasonably withheld, delayed or
conditioned.
 
 
 
 
13

--------------------------------------------------------------------------------


(d)  Notwithstanding Section 7.01(b) or (c), if a release, announcement or
statement described in Section 7.01(b) or (c) is required by Law or the rules or
regulations of any applicable United States or international securities exchange
or Governmental Authority to which the relevant Party is subject, and any
portion of the subject matter of such release, announcement or statement is
contained in the Press Release or the FAQs, the Party required to make the
release, announcement or statement will conform in all material respects that
portion of such release, announcement or statement to the Press Release or the
FAQs and will notify the Parent or the Stockholders' Representative, as
applicable, by telephone, email or fax within two hours of any officers in the
legal department, corporate communications department or similar department of
such Party that routinely performs such functions concluding that it is
reasonably likely that such Party will issue a release, announcement or
statement.  If a release, announcement or statement described in Section 7.01(b)
or (c) is required by Law or the rules or regulations of any applicable United
States or international securities exchange or Governmental Authority to which
the relevant Party is subject, and any portion of the subject matter of such
release, announcement or statement is not contained in the Press Release or the
FAQs, the Party required to make the release, announcement or statement will
notify Parent or the Stockholders' Representative, as applicable, by telephone,
email or fax within two hours of any officers in the legal department, corporate
communications department or similar department of such Party that routinely
performs such functions concluding that it is reasonably likely that such Party
will issue a release, announcement or statement and will use its reasonable best
efforts to allow such other Party a reasonable time to comment on such release,
announcement or statement in advance of such issuance and will accept the
reasonable comments of such other Party to such release.  Notwithstanding
anything contained in this Section 7.01(d), language in a release, announcement
or statement regarding the transactions contemplated by this Agreement and the
Ancillary Agreements that is substantially similar to language regarding such
matters that has been previously reviewed by Parent or the Stockholders'
Representative in compliance with the procedures set forth in this Section
7.01(d) will not require notification to the Stockholders' Representative or
Parent, as applicable, pursuant to this Section 7.01(d).  The notices provided
for in this Section 7.01(d) will describe the time frame of the release,
announcement or statement.  Any reference to a "Party" referenced in a release,
announcement or statement in this Section 7.01 will include such Party and, to
the extent applicable, its Affiliates.
 
SECTION 7.02  Further Action.
 
(a)  The Parties will use all commercially reasonable efforts to take, or cause
to be taken, all appropriate action to do, or cause to be done, all things
necessary, proper or advisable under applicable Law or otherwise to consummate
and make effective the transactions contemplated by this Agreement as promptly
as practicable, including: (i) to cause to be satisfied the conditions contained
herein, (ii) to obtain from Governmental Authorities and other Persons all
consents, approvals, authorizations, qualifications and order as are necessary
for the consummation of the transactions contemplated by this Agreement, (iii)
promptly making all necessary filings, and thereafter making any other required
submissions, with respect to this Agreement required under any applicable Law
and (iv) having vacated, lifted, reversed or overturned any Governmental Order
or other Action that is then in effect and that enjoins, restrains, conditions,
makes illegal or otherwise restricts or prohibits the consummation of the
transactions contemplated by this Agreement.  Notwithstanding the foregoing and
solely for the avoidance of doubt, other than to the extent expressly set forth
in Section 5.03, neither Mann nor
 
 
14

--------------------------------------------------------------------------------


any of his Affiliates shall have any obligation whatsoever to vote the Earn Out
Rights owned by them or solicit the other Earn Out Recipients to vote the Earn
Out Rights held by any of them with respect to this Agreement, the Purchase
Agreements or the transactions contemplated hereby or thereby; provided that the
Information Statement will contain a statement to the effect that the Mann Proxy
will be voted in favor of this Agreement, the Purchase Agreements and the
transactions contemplated hereby and thereby if the Earn Out Recipient approvals
described in clause (a) of the definition of Requisite Earn Out Recipient
Approval have been obtained.
 
(b)  Notwithstanding anything in Section 7.02(a) to the contrary, with respect
to the solicitation described in Section 7.03, the sole obligations of the Trust
and the Stockholders' Representative will be limited to those explicitly set
forth in Section 7.03 and the Trust and the Stockholders' Representative will
have no obligation to endorse, or recommend that the Earn Out Recipients approve
this Agreement, the Purchase Agreements or the consummation of the transactions
contemplated hereby or thereby.
 
SECTION 7.03  Approval by Earn Out Recipients.
 
(a)  The Parties will use their commercially reasonable efforts to mail the
Information Statement and the ballot to the Minority Earn Out Recipients as
promptly as reasonably practicable, but in any event no later than August 29,
2007.  Within eight Business Days after the date hereof, the Stockholders'
Representative will distribute to the BSC Parties (i) a draft information
statement in respect of the transactions contemplated hereby and by the Purchase
Agreements (the "DraftInformation Statement"), and (ii) a draft written ballot
pursuant to which a Minority Earn Out Recipient may indicate his/her/its
approval/disapproval of this Agreement, the Purchase Agreements and the
transactions contemplated hereby and thereby and, if approved, his/her/its
agreement to the releases to be contained in the Information Statement in the
form attached hereto as Exhibit 7.03(a)(ii).  Within three Business Days after
the receipt by the BSC Parties of the Draft Information Statement and the draft
ballot described in the preceding sentence, Parent will deliver to the
Stockholders' Representative the reasonable comments of the BSC Parties, if any,
to both the Draft Information Statement and such draft ballot.  If any such
comments are delivered by Parent to the Stockholders' Representative, within
three Business Days after the receipt of such reasonable comments by the
Stockholders' Representative, the Stockholders' Representative will incorporate
such reasonable comments into the Draft Information Statement (such revised
document, the "Information Statement") and the draft ballot, and will mail the
Information Statement and such revised ballot to the Minority Earn Out
Recipients.  The revised ballots described in the preceding sentence, duly
completed by the Minority Earn Out Recipients, will be accepted by the
Stockholders' Representative only until the date that is 15 Business Days after
the commencement of such mailing.  None of the date hereof, the date on which
the Draft Information Statement and the ballot is delivered to the BSC Parties,
and the date on which the reasonable comments to the Draft Information Statement
and the ballot are received, as the case may be, will  count as the first
Business Day of such respective counting period.
 
(b)  Each of the BSC Parties, on the one hand, and the Trust and the
Stockholders' Representative, on the other hand, represents and warrants to the
other Parties that the information supplied in writing by such Party or any of
its Affiliates or Representatives expressly for inclusion in the Information
Statement will not contain any untrue statement of a
 
 
 
15

--------------------------------------------------------------------------------


material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.
 
SECTION 7.04  Earn Out Recipient and Trustee Liability.
 
Each of the BSC Parties acknowledges that pursuant to the Trust Agreement and
the Amended and Restated Trust Agreement (a) neither the Earn Out Recipients,
the Trustees nor their agents will be liable for a breach or failure to comply
with this Agreement or to consummate the transactions contemplated hereby and
(b) the BSC Parties will look solely to assets of the Trust for the payment of
any claim hereunder or performance hereunder.
 
SECTION 7.05  Notification of Certain Matters.  
 
(a)  The BSC Parties will give prompt written notice to the Stockholders'
Representative and the Trust of (i) the occurrence or non-occurrence of any
change, condition or event the occurrence or non-occurrence of which would
render any representation or warranty of a BSC Party contained in this
Agreement, if made on or immediately following the date of such event, untrue or
inaccurate, (ii) any failure of a BSC Party, or any Affiliate of a BSC Party to
comply with or satisfy any covenant or agreement to be complied with or
satisfied by it hereunder or any event or condition that would otherwise
reasonably be expected to result in the nonfulfillment of any of the conditions
to the obligations of the Stockholders' Representative or the Trust hereunder or
(iii) any Action pending or, to Parent, Scimed or the Company's knowledge,
threatened against a Party or the Parties, relating to this Agreement or the
transactions contemplated hereby.
 
(b)  The Trust and the Stockholders' Representative will give prompt written
notice to Parent of (i) the occurrence or non-occurrence of any change,
condition or event the occurrence or non-occurrence of which would render any
representation or warranty of the Stockholders' Representative or the Trust
contained in this Agreement, if made on or immediately following the date of
such event, untrue or inaccurate, (ii) any failure of the Stockholders'
Representative or the Trust to comply with or satisfy any covenant or agreement
to be complied with or satisfied by it hereunder or any event or condition that
would otherwise reasonably be expected to result in the nonfulfillment of any of
the conditions to the obligations of the BSC Parties hereunder or (iii) any
Action pending or, to Parent, Scimed or the Company's knowledge, threatened
against a Party or the Parties, relating to this Agreement or the transactions
contemplated hereby.
 
SECTION 7.06  Waiver of Time Period.  Notwithstanding the provisions of Section
2.12(a) of the Merger Agreement, the Stockholders' Representative hereby agrees
that the failure to obtain the Requisite Earn Out Recipient Approval within 30
Business Days of the date hereof will not constitute a failure to obtain such
approval.
 
 
 

 
16

--------------------------------------------------------------------------------


ARTICLE VIII.
CONDITIONS TO CLOSING
 
SECTION 8.01  Conditions to Obligations of the Parties. The obligations of the
BSC Parties, the Trust and the Stockholders' Representative to consummate the
transactions contemplated by this Agreement will be subject to the fulfillment,
at or prior to the Closing, of each of the following conditions, either of which
may, to the extent permitted by applicable Law, be waived in writing by any
applicable Party in its sole discretion; provided that such waiver will only be
effective as to the obligations of such Party:
 
(a)  No Order.  No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Governmental Order (whether
temporary, preliminary or permanent) that has the effect of making the
transactions contemplated by this Agreement illegal or that otherwise restrains,
conditions or otherwise prohibits the consummation of such transactions;
 
(b)  Approval by Earn Out Recipients.  The Requisite Earn Out Recipient Approval
shall have been obtained; and
 
(c)  Purchase Agreements.  The Closing (as that term is defined in each of the
Purchase Agreements) for each of the Purchase Agreements shall have occurred.
 
SECTION 8.02  Conditions to Obligations of the BSC Parties.  The obligations of
the BSC Parties to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions, which may be waived in writing by the BSC Parties in their
sole discretion:
 
(a)  Settlement and Release Agreement.  Each of the Trust and the Stockholders'
Representative shall have duly executed and delivered its counterpart to the
Settlement and Release Agreement; and
 
(b)  Mutual Releases of Mann, Jeffrey H. Greiner, Jeffrey D. Goldberg and Carla
Woods.  Parent shall have received duly executed limited mutual releases in the
form set forth in Exhibit 8.02(b) from each of Mann, Jeffrey H. Greiner, Jeffrey
D. Goldberg and Carla Woods; provided that the condition contained in this
Section 8.02(b) will be deemed to have been satisfied with respect to any one of
the foregoing individuals if Parent does not deliver to such individual a
limited mutual release duly executed by Parent in the form set forth in
Exhibit 8.02(b).
 
SECTION 8.03  Conditions to Obligations of the Trust and the Stockholders'
Representative.  The obligations of the Trust and the Stockholders'
Representative to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of the
following conditions, which may be waived in writing by the Trust and the
Stockholders' Representative in their sole discretion:
 
(a)  Settlement and Release Agreement.  Each of the BSC Parties shall have duly
executed and delivered its counterpart to the Settlement and Release Agreement;
 
 
17

--------------------------------------------------------------------------------


(b)  Earn Out Obligation.  Scimed shall have duly executed and delivered to the
Trust the Earn Out Obligation;
 
(c)  Reaffirmation.  Parent shall have duly executed and delivered to the Trust
the Reaffirmation; and
 
(d)  Trust Agreement Amendment.  Scimed shall have duly executed and delivered
to the Trust a counterpart to the Amended and Restated Trust Agreement providing
only that Scimed will no longer be a party to the Trust Agreement.
 
ARTICLE IX.
TERMINATION
 
SECTION 9.01  Termination. This Agreement may be terminated at any time prior to
the Closing:
 
(a)  by either Parent or the Trust, if the Closing shall not have occurred by
January 10, 2008; provided, that the right to terminate this Agreement under
this Section 9.01(a) will not be available to (i) Parent if any of the BSC
Parties' failure to fulfill any obligation under this Agreement shall have been
the cause of, or shall have resulted in, the failure of the Closing to occur on
or prior to such date or (ii) the Trust if any of the Stockholders'
Representative's or the Trust's failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;
 
(b)  by either Parent or the Trust, if either or both of the Purchase and Sale
Agreements (the "Purchase Agreements"), dated as of August 9, 2007, among the
BSC Parties, the Company and Advanced Bionics Holding Corporation, a California
corporation or Infusion Systems Holding Corporation, a California corporation,
shall have been terminated;
 
(c)  by either Parent or the Trust, in the event that any Governmental Order
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement shall have become final and nonappealable; provided that the
Party so requesting termination shall have used all reasonable efforts, in
accordance with Section 7.02(a), to have such Governmental Order vacated;
 
(d)  by either Parent or the Trust, if the Requisite Earn Out Recipient Approval
has not been obtained on or before the date that is 45 Business Days following
the date hereof; or
 
(e)  upon the mutual written consent of Parent and the Trust.
 
SECTION 9.02  Effect of Termination.  In the event of termination of this
Agreement as provided in Section 9.01:
 
(a)  Termination.  Subject to Section 9.02(b), this Agreement will forthwith
become null, void and of no further force or effect, it being understood and
agreed that the Merger Agreement as it existed before the date of this Agreement
will continue in full force and
 
 
18

--------------------------------------------------------------------------------


effect without giving effect to either Amendment. In furtherance of the
foregoing, if this Agreement is terminated after the effectiveness of Amendment
1, and after the date on which the Earn Out Payment would have been payable upon
the Company's achieving Aggregate Net Sales for the immediately preceding
twelve-month period of more than $300,000,000 in accordance with clause (i)(B)
of the definition of Additional Earn Out Payment in the Merger Agreement, then
Scimed will promptly, and in no event later than two Business Days after such
termination, deliver to the Trust such previously foregone Earn Out Payment in
cash, in immediately available funds by wire transfer to an account designated
by the Trust.  Notwithstanding the first sentence of this Section 9.02(a), to
the extent any Party takes any actions (or does not take actions) expressly in
accordance with the Merger Agreement as amended by Amendment 1 during the
period, if any, between the date on which the Requisite Earn Out Recipient
Approval shall have been obtained and the date on which this Agreement shall
have been terminated in accordance with this Article IX, such Person shall not
have any Liability to any other Party for such action.
 
(b)  Survival.  The provisions of this Section 9.02 and Article X will survive
the termination of this Agreement.  Notwithstanding the foregoing, nothing in
this Section 9.02 or any other part of this Agreement will relieve any Party
from liability for any breach of this Agreement occurring prior to such
termination.
 
 
ARTICLE X.
GENERAL PROVISIONS
 
SECTION 10.01  Fees and Expenses.  Except as otherwise specified in this
Agreement, all costs and expenses, including legal fees and the fees and
expenses of any financial advisors incurred in connection with this Agreement
and the transactions contemplated hereby will be paid, to the extent incurred by
any of the BSC Parties or any of their respective Affiliates, by Parent, and to
the extent incurred by the Trust, the Stockholders' Representative or any of
their respective Affiliates, by the Trust whether or not the Closing shall have
occurred.
 
SECTION 10.02  Amendment.  This Agreement may only be amended by the Parties at
any time prior to the Closing by an instrument in writing signed by each of the
Parties.
 
SECTION 10.03  Waiver.  Any (a) extension of the time for the performance of any
obligation or other act of any Party, (b) waiver of any inaccuracy in the
representations and warranties of any Party contained herein or in any document
delivered pursuant hereto or (c) waiver of compliance with any agreement of any
Party or any condition to its own obligations contained herein will be valid
only if set forth in an instrument in writing signed by the Party or Parties to
be bound thereby.  No failure or delay of any Party in exercising any right or
remedy hereunder will operate as a waiver thereof, nor will any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Parties are cumulative and
are not exclusive of any rights or remedies which they would otherwise have
hereunder.
 
19

--------------------------------------------------------------------------------


SECTION 10.04  Notices.  All notices, requests, Claims and other communications
hereunder will be in writing and will be given (and will be deemed to have been
duly given upon receipt as conclusively determined by the date shown on a signed
receipt for such notice) by delivery in person, by overnight courier, by
registered or certified mail (postage prepaid, return receipt requested), fax or
e-mail to the Parties at the following addresses (or at such other address for a
Party as will be specified in a notice given in accordance with this Section
10.04):
 
if to any of the BSC Parties or the Company:
 
One Boston Scientific Place
Natick, Massachusetts  01760-1537
Facsimile No:  (508) 650-8951
Attention:  General Counsel
Email:  paul.sandman@bsci.com


with a copy to:
 
Shearman & Sterling LLP
599 Lexington Avenue
New York, New York  10022-6069
Facsimile No:  (212) 848-7179
Attention:  Clare O'Brien
Email:  cobrien@shearman.com


 
if to the Trust or the Stockholders' Representative:
 
Trustees of the Bionics Trust or Stockholders' Representative, as applicable
c/o Advanced Bionics Corporation
Mann Biomedical Park
25129 Rye Canyon Loop
Valencia, CA  91355
Facsimile No:  (661) 362-1700
Attention:   Trustee or Stockholders' Representative


with a copy to:
 
Gibson, Dunn & Crutcher LLP
2029 Century Park East, Suite 4000
Los Angeles, California 90071
Facsimile No:  (310) 552-7053
Attention:  Jonathan K. Layne
Email:  JLayne@gibsondunn.com


 
SECTION 10.05  Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other
 
 
20

--------------------------------------------------------------------------------


conditions and provisions of this Agreement will nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement are consummated as originally
contemplated to the fullest extent possible.
 
SECTION 10.06   Entire Agreement; Assignment.  This Agreement, the Settlement
and Release Agreement and the Earn Out Obligation constitute the entire
agreement among the Parties with respect to the subject matter hereof and
supersede all prior agreements (including the letter of intent and term sheet,
dated May 30, 2007, by and between Parent and Mann, but excluding the Merger
Agreement which will be amended as contemplated herein) and undertakings, both
written and oral, among the Parties, or any of them, with respect to the subject
matter hereof.  This Agreement may not be assigned by any Party, except that
each of the BSC Parties and the Company may assign all or any of their rights
and obligations hereunder to any Affiliate of Parent, provided that no such
assignment will relieve the assigning Party of its obligations hereunder if such
assignee does not perform such obligations.
 
SECTION 10.07  Parties in Interest.  This Agreement will be binding upon and
inure solely to the benefit of each Party, and nothing in this Agreement,
express or implied, is intended to or will confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.
 
SECTION 10.08  Specific Performance.  The Parties agree that irreparable damage
would occur in the event any provision of this Agreement were not performed in
accordance with the terms hereof and that the Parties will be entitled to
specific performance of the terms hereof, in addition to any other remedy at Law
or equity.
 
SECTION 10.09  Governing Law.  This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby will be governed by, and construed in accordance with, the laws of the
State of New York.  All actions and proceedings arising out of or relating to
this Agreement will be heard and determined exclusively in any New York federal
court sitting in the Borough of Manhattan of The City of New York.  In the event
that jurisdiction is not available in any federal court sitting in the Borough
of Manhattan of The City of New York, the Parties agree that all such actions
and proceedings will be heard in the state courts of Delaware located in the
City of Wilmington.  The Parties hereby (a) submit to the exclusive jurisdiction
of any federal court sitting in the Borough of Manhattan of The City of New York
for the purpose of any Action arising out of or relating to this Agreement
brought by any Party (subject to the preceding sentence), and (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such Action, any Claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated by this Agreement may not be enforced in or by any of the
above-named courts.
 
 
21

--------------------------------------------------------------------------------


SECTION 10.10  Waiver of Jury Trial.  Each of the Parties hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or the transactions contemplated by this
Agreement.  Each of the Parties (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce that
foregoing waiver and (b) acknowledges that it has been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 10.10.
 
SECTION 10.11  Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different Parties in separate counterparts, each of which when executed will be
deemed to be an original but all of which taken together will constitute one and
the same agreement.
 
 
 
 
 
 
[SIGNATURE PAGE FOLLOWS]


 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
22

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the Parties has executed or caused this Agreement to
be duly executed as of the date first written above by such party or by any
officer of such party thereunto duly authorized, as applicable.
 
 
 

 
BOSTON SCIENTIFIC CORPORATION
         
By:  _______________________________________
 
Name:  ________________________________
Title:    ________________________________
                     
BOSTON SCIENTIFIC SCIMED, INC.
         
By:  _______________________________________
 
Name:  ________________________________
Title:    ________________________________
   

 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------



         
ADVANCED BIONICS CORPORATION
         
By:  _______________________________________
 
Name:  ________________________________
Title:    ________________________________
                     
THE STOCKHOLDERS' REPRESENTATIVE
         
By:  _______________________________________
 
Name:  Carla Woods
             
By:  _______________________________________
 
Name:  Jeffrey D. Goldberg
                      BIONICS TRUST          
By:  _______________________________________
 
Name:  Carla Woods, Trustee
             
By:  _______________________________________
 
Name:  Jeffrey D. Goldberg, Trustee
   


 

--------------------------------------------------------------------------------

